     Case: 1:19-cv-04691 Document #: 67 Filed: 04/09/21 Page 1 of 5 PageID #:272



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Olamide Soyinka, on behalf of herself and all others
similarly situated,
                                                       Case No. 1:19-cv-04691
        Plaintiff,
                                                       Judge: Edmond E. Chang
                 v.
                                                       Magistrate Judge: Sunil R. Harjani
Franklin Collection Service, Inc.

        Defendant.


MOTION TO COMPEL DISCOVERY AND SUPPORTING MEMORANDUM OF LAW

        Defendant, Franklin Collection Service, Inc., by and through its attorney, Justin M. Penn,

respectfully moves this court pursuant to Rule 37 of the Federal Rules of Civil Procedure and Local

Rule 37.2 for an order compelling Plaintiff to produce the contact information for Plaintiff’s sister,

and in support thereof, hereby states as follows:

                                INTRODUCTION & BACKGROUND

        On September 29, 2020, Defendant served discovery requests on plaintiff. A copy of the

discovery requests is attached as Exhibit A. In those requests, Defendant sought the names and

addresses of all persons with whom plaintiff has communicated regarding the allegations made in

this action (Interrogatory No. 9). In the process of narrowing the issues in dispute and avoiding

unnecessary and costly written discovery, Plaintiff produced two affidavits in lieu of formal written

responses.

        The first affidavit was produced in regards to the initial complaint, and the supplemental

affidavit was produced on March 8, 2021, in support of the proposed amended complaint. In her

supplemental affidavit, a copy of which is attached as Exhibit B, Plaintiff identified for the first time

her sister as someone who may have information relevant to this lawsuit. See Exhibit B, ¶ 9. In

particular, Plaintiff explained that Defendant’s letter caused her overwhelming feelings of anxiety

                                                                                        1023048\307899329.v1
     Case: 1:19-cv-04691 Document #: 67 Filed: 04/09/21 Page 2 of 5 PageID #:273



and hyperventilation for days that “only stopped occurring after [Plaintiff] spoke with [her] sister …

who was able to calm [Plaintiff] down over the phone and instructed [Plaintiff] to contact an

attorney.” Id. She also explained that she was depressed, and that the depression also persisted until

[Plaintiff] spoke with [her] sister, who was able to comfort [Plaintiff] and calm [her] down.” Id. at ¶

9.

                    LOCAL RULE 37.2 MEET AND CONFER PROCESS

       Plaintiff disclosed her sister as someone with whom she spoke about the allegations of the

complaint on March 8, 2021. On March 11, 2021, Defendant’s counsel asked Plaintiff’s counsel if he

could either coordinate the deposition the Plaintiff’s sister or give Defendant’s counsel the sister’s

contact information. After another reminder discussion, Plaintiff’s counsel indicated, on March 25,

2021, that Plaintiff was very uncomfortable providing her sister’s contact information, and that she

did not want to drag her sister into the litigation. On April 1, 2021, Defendant’s counsel explained

that in light of the sworn statement provided, they would like to at least have the opportunity to

speak with the sister, and again asked for her contact information. On that same day, Plaintiff’s

counsel said Plaintiff would not disclose the information voluntarily. On April 5, 2021, Defendant’s

counsel requested a telephonic meet and confer to comply with this Court’s standing order, and on

April 6, 2021, Plaintiff’s counsel and Defendant’s counsel discussed the matter, and were unable to

amicably resolve it. After consultation via multiple emails and by telephone, and despite good faith

attempts to resolve differences, the parties are unable to reach an accord.

                                           ARGUMENT

       This issue is related to the developing line of authority in the Seventh Circuit concerning

what injury is sufficient to establish standing under Article III of the United States Constitution. As

this Court is likely aware, beginning in December 2020, the Seventh Circuit has begun issuing a




                                                   2
                                                                                      1023048\307899329.v1
      Case: 1:19-cv-04691 Document #: 67 Filed: 04/09/21 Page 3 of 5 PageID #:274



series of opinions1 holding that consumers do not have standing under the Fair Debt Collection

Practices Act. In this case, Plaintiff filed a motion for leave to file an amended complaint that

referred to this line of cases as the basis for amending the complaint. Docket Entry [DE] 61, ¶ 3. In

particular, the Plaintiff’s motion for leave to file an amended complaint attached a proposed

complaint that parroted the information about the conversations with Plaintiff’s sister as detailed by

Plaintiff’s supplemental affidavit. Id., Exhibit A thereto at ¶¶ 8-9.

        As this Court knows well, the Federal Rules of Civil Procedure entitle a party to discovery

regarding any non-privileged matter that is relevant to a claim or defense and proportional to the

needs of the case. Fed. R. Civ. P. 26(b)(1). Material need not be admissible at trial to be discoverable.

Id.

                 Defendant is entitled to Plaintiff’s sister’s contact information and a potential
                 deposition as the information is both relevant and proportional to the needs of
                 discovery.

        After Defendant requested the contact information for Plaintiff’s sister, Plaintiff’s counsel

indicated that Plaintiff was uncomfortable identifying her or having her involved in this litigation.

That explanation is not, however, a reasonable basis on which to withhold discoverable information

under Rule 26.

        A. Plaintiff's sister’s contact information and potential deposition is discoverable.

        There can be no question that the Plaintiff’s sister has information relevant to the claims, as

she was both identified in the supplemental affidavit from the Plaintiff and included in her initial

proposed amended complaint. While she later eliminated reference to the conversation with her



1
  For example, On December 14, 2020, the Seventh Circuit decided Larkin et al. v. Finance System of
Green Bay, Inc., Nos. 18-3582 & 19-1557, that held possible avenues to establish a concrete injury,
included “causing the plaintiffs to pay debts they did not owe,” being “confused or misled to their
detriment, or “otherwise relied to their detriment on the contents of the letter.” On December 15,
2020, the Seventh Circuit decided Brunett v. Convergent Outsourcing, Inc., No. 19-3256, holding that “the
state of confusion is not itself and injury,” but that a consumer “may be injured if she acts, to her
detriment, on that confusion.” These are just two of multiple such opinions.
                                                     3
                                                                                       1023048\307899329.v1
     Case: 1:19-cv-04691 Document #: 67 Filed: 04/09/21 Page 4 of 5 PageID #:275



sister in the filed amended complaint, and while she may not call her as a witness, it matters not as

the conversations, and the evidence she will provide about them, is both discoverable and

proportional to the needs of the case. It could well be that Defendant learns information from the

sister, either as to the severity or existence of the Plaintiff’s claim of damages, that is highly

probative in this case.

        A plaintiff seeking to pursue claims in federal court must establish standing to bring the

claims. This law continues to develop, and on March 11, 2021, the Seventh Circuit explained that

with respect to damages sufficient to establish standing under the FDCPA, “stress by itself with no

physical manifestations and no qualified medical diagnosis [does not] amount to a concrete harm,”

and “[f]or the alleged injury to be concrete, a plaintiff must have acted ‘to her detriment, on that

confusion.’” Pennell v. Global Trust Management, LLC, No. 20-1524 (7th Cir. Mar. 11, 2021), a copy of

which is attached as Exhibit C. Defendant should be permitted to evaluate what Plaintiff’s sister

observed in light of the paucity of evidence outside Plaintiff’s own testimony. Indeed, Plaintiff’s

sister may offer more evidence of Plaintiff’s stress, different evidence of the stress level, or evidence

that the conversation never happened. Whatever her testimony, Plaintiff should not be permitted to

swear about the existence of a witness and a first-hand experience of the harm necessary to bring

this lawsuit, and then forbid Defendant access to that evidence. It is clearly relevant.

                B. Discovery related to Plaintiff's sister’s recollection of the conversations is
                proportional to the needs of the case.

        Plaintiff has not objected because the information requested is not proportional to the needs

of the case, but merely that it is irrelevant because she does not intend to call Plaintiff’s sister as a

witness. Suffice it to say, the information is not disproportionate to the needs of the case. Defendant

is merely asking for the contact information of the Plaintiff’s sister. It will call Plaintiff’s sister to ask

about her recollection of the conversations, and if necessary, take a very short deposition. Defendant

is willing to limit the deposition to forty-five minutes as it will be extremely narrow in scope. This

                                                      4
                                                                                            1023048\307899329.v1
     Case: 1:19-cv-04691 Document #: 67 Filed: 04/09/21 Page 5 of 5 PageID #:276



burden is minimal, and while discovery is near closed, Defendant did not learn of Plaintiff’s sister’s

existence until March 8, 2021, when Plaintiff supplemented her affidavit to support the proposed

amended complaint. Since then, Defendant’s counsel has been diligent in seeking this narrow

information.

        WHEREFORE, Defendant Franklin Collection Service, Inc. respectfully requests an order

compelling Plaintiff to produce the contact information for Plaintiff’s sister and allow Defendant

twenty one days thereafter to conduct a reasonable investigation and deposition, if necessary, of

Plaintiff’s sister, and grant any such further relief as this Court deems just, necessary, or proper.

                                                          Franklin Collection Service, Inc.

                                                          By:/s/ Justin M. Penn         .
                                                          One of the defendant’s attorneys
                                                          Justin M. Penn
                                                          HINSHAW & CULBERTSON LLP
                                                          151 Franklin, Suite 2500
                                                          Chicago, Illinois 60606
                                                          312/704-3000
                                                          312/704-3001 – facsimile
                                                          jpenn@hinshawlaw.com


                                   CERTIFICATE OF SERVICE

        I hereby certify that on April 9, 2021, a copy of the foregoing MOTION TO COMPEL
DISCOVERY AND SUPPORTING MEMORANDUM OF LAW was filed electronically.
Service of this filing will be made on all ECF-registered counsel by operation of the Court’s
electronic filing system. Parties may access this filing through the Court's system.


                                                        /s/ Justin M. Penn
                                                        Justin M. Penn
                                                        151 N. Franklin St – Ste 2500
                                                        Chicago, IL 60606
                                                        Tel:     312/704-3000




                                                    5
                                                                                         1023048\307899329.v1
